Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Asmar Nafis Newsome appeals the district court’s orders denying relief on his motion for a sentence reduction under 18 U.S.C. § 3582(c) (2012) and denying his motion for reconsideration. We have reviewed the record and find no reversible error. See U.S Sentencing Guidelines Manual § 1B1.10(b)(2), p.s. (2014). Accordingly, we affirm. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.